Wheeler, J.
It is too well settled by repeated decisions of this Court, to be longer regarded as an open question, that at the period of the death of Charles Baird, (1833,) his heirs, being aliens, could not inherit his estate. (Holliman v. Peebles, 1 Tex. R. 673; Yates v. Iams, 10 Tex. R. 168; Bacon v. Hornsby, supra.)
The deed of the 7th of May, 1838, from Jackson to Coles, as administrator of Baird, shows plainly upon its face that it was made to Coles, in trust for the heirs of Baird. (Soye v. McCallister, 18 Tex. R. 80; Soye v. Maverick, Id. 100.) The plaintiffs derive their title by descent from their ancestor, Baird; and as it must relate back to the time of the descent cast, when, by the law in force, they, being aliens, could not inherit his estate, it is plain the present action cannot be maintained.
The judgment must therefore be reversed, and the cause remanded.
Reversed and remanded.